Citation Nr: 1109029	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a chronic right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to February 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's entitlement to service connection for a left knee disorder but denied the claim on the merits and denied service connection for a right shoulder disorder.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a chronic left knee disorder to include injury residuals and a chronic right shoulder disorder to include injury residuals are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In April 2005, the RO denied service connection for a left knee disorder.  The Veteran submitted a notice of disagreement in May 2005.  

2.  In January 2006, the RO issued a statement of the case to the Veteran and his accredited representative.  In January 2006, the Veteran withdrew his notice of disagreement with the denial of service connection for a left knee disorder.   

3.  The documentation submitted since the April 2005 rating decision denying service connection for a left knee disorder is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The April 2005 RO decision denying service connection for a left knee disorder is final.  New and material evidence sufficient to reopen the Veteran's service connection for a left knee disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for a left knee disorder to the RO for further action.  As such, no discussion of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  


I.  Prior RO Decision

In April 2005, the RO denied service connection for a left knee disorder as "the medical evidence of record fails to show that this disability has been clinically diagnosed."  The Veteran was informed in writing of the adverse decision and his appellate rights in April 2005.  In May 2005, the Veteran submitted a NOD with the April 2005 rating decision.  In January 2006, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In January 2006, the Veteran expressly withdrew his NOD with the denial of service connection for a left knee disorder.  

The evidence considered by the RO in formulating its April 2005 rating decision may be briefly summarized.  The Veteran's service treatment records make no reference to a left knee disability.  In his January 2005 claim for service connection, the Veteran sought secondary service connection for his left "knee due to [service-connected] back."  The VA and private clinical documentation then of record makes no reference to a left knee disorder.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 2005 RO decision denying service connection for a left knee disorder consists of VA examination and clinical documentation, private clinical documentation, and written statements from the Veteran.  A March 2006 Medicare Secondary Payer Questionnaire from Orthopedic Surgeons of Oak Hill notes that the Veteran reported having fallen while at home on February 22, 2006, and injuring his left knee.  A March 2006 physical evaluation from M. A. M., M.D., states that the Veteran presented a history of having injured his left knee when he fell due to his right knee giving way.  An impression of a "left knee medial meniscal tear with most likely popliteal cyst" was advanced.  The report of an August 2006 VA examination for compensation purposes states that the Veteran reported that he had injured his left knee when his right knee buckled.  The Veteran was diagnosed with left knee strain.  

The Board finds that the March 2006 Medicare Secondary Payer Questionnaire, Dr. M.'s March 2006 physical evaluation, and the August 2006 VA examination report constitute new and material evidence in that they are of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  These documents show the Veteran has a current left knee disorder.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a left knee disorder is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service 

connection for a chronic left knee disorder to include injury residuals is to be determined following a de novo review of the entire record.  

The Veteran asserts that he sustained chronic left knee and right shoulder injuries in a post-service fall caused by his right knee giving way.  

Dr. M.'s March 2006 physical evaluation conveys that the Veteran reported that: his right knee had given way while he was walking in his yard; he fell; and he injured both his left knee and his right shoulder.  The doctor noted that the Veteran "had been to the VA hospital and evaluated there."  Impressions of a "left knee medial meniscal tear with most likely popliteal cyst" and "strain of the right deltoid, triceps region" were advanced.  A January 2007 written statement from Dr. M. notes that the Veteran was being treated for degenerative arthritis of the knees and recurrent right rotator cuff tear.  Clinical documentation of the cited VA treatment is not of record.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

At the August 2006 VA examination for compensation purposes, the Veteran presented a history of having injured his left knee and right shoulder in a February 22, 2006, fall onto some stones caused by his right knee buckling.  The Veteran was diagnosed with left knee strain and right shoulder osteoarthritis.  The examining VA nurse-practitioner advanced no opinion as to the etiological relationships, if any, between the Veteran's left knee and right shoulder disorders and his service-connected disabilities.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic left knee and right shoulder disabilities including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, contact M. A. M., M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If any identified treatment records are not ultimately received, the Veteran should be notified per 38 C.F.R. § 3.159(c) (2010).  

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided from January 2006.  

3.  Then schedule the Veteran for a VA examination to address the current nature and etiology of both his left knee disorder and his right shoulder disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance an opinion as to the following questions:

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified left knee disorder had its onset during active service or is otherwise related to active service.  Is the left knee disorder at least as likely as not due to or the result of his right knee disorder and other service-connected disabilities.  Is it at least as likely as not that the left knee disorder was aggravated (i.e., permanently increased in severity) beyond its natural progression due to his right knee disorder and other service-connected disabilities.  The examiner is asked to provide responses to the above questions and to provide a complete rationale for all opinions advanced.

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified right shoulder disorder had its onset during active service or is otherwise related to active service.  Is the right shoulder disorder at least as likely as not due to or the result of his right knee disorder and other service-connected disabilities.  Is it at least as likely as not that the right shoulder disorder was aggravated (i.e., permanently increased in severity) beyond its natural progression due to his right knee disorder and other service-connected disabilities.  The examiner is asked to provide responses to the above questions and to provide a complete rationale for all opinions advanced.

In providing the opinions the examiner's attention is directed to the records showing that the Veteran reportedly fell and injured his left knee and right shoulder due to the service-connected right knee condition.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Ensure that the above development has been completed in accordance with the remand instructions.  If the examination report does not fully respond to the above questions, it should be returned as insufficient.  Then adjudicate the Veteran's claim of entitlement to service connection for a chronic left knee disorder to include injury residuals on a de novo basis and readjudicate his entitlement to service connection for a chronic right shoulder disorder to include injury residuals with express consideration of the provisions of 38 C.F.R. § 3.310(a) (2010).  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


